
	

114 HR 956 IH: Military TRAC Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 956
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Ms. Speier (for herself, Mr. Meehan, Mr. Coffman, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Adam Walsh Child Protection and Safety Act of 2006 to require the Secretary of Defense
			 maintain a registry of sex offenders.
	
	
 1.Short titleThis Act may be cited as the Military Track Register and Alert Communities Act of 2015 or as the Military TRAC Act . 2.Definition of military offenderSection 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911) is amended by adding at the end the following:
			
 (15)Military offenderThe term military offender means an individual who was convicted of a military offense specified by the Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10 U.S.C. 951 note), or an attempt or conspiracy to commit such an offense..
 3.Secretary of Defense to maintain a registry for military sex offendersSection 112 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16912) is amended in subsection (a), by inserting after Each jurisdiction the following: , and, for military offenders, the Secretary of Defense (including any military offender serving in the Coast Guard, without regard to the department in which the Coast Guard is operating),.
		4.Conforming amendments
 (a)Initial registration of military offendersSection 113(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16913(a)) is amended by inserting before the period at the end the following: , and, in the case of a military offender, with the Secretary of Defense.
 (b)Information required in registrationSection 114(b) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16914(b)) is amended by inserting after in which the sex offender registers the following: , and, in the case of military offenders, the Secretary of Defense,.
 (c)Public access to sex offender informationSection 118 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16918) is amended by inserting , and, in the case of military offenders, the Secretary of Defense, after jurisdiction each place it appears.
 (d)National Sex Offender RegistrySection 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919) is amended— (1)in subsection (a), by inserting after jurisdiction’s sex offender registry the following: , and, in the case of military offenders, the registry of the Secretary of Defense,; and
 (2)in subsection (b), by inserting after all relevant jurisdictions the following: and, in the case of military offenders, the Secretary of Defense. (e)Sjodin National Sex Offender Public WebsiteSection 120(b) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16920(b)) is amended by inserting after a jurisdiction’s Internet site the following: , and, in the case of a military offender, the appropriate Internet site of the Secretary of Defense.
 (f)Kanka and Zapp Community Notification ProgramSection 121 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16921) is amended by inserting after appropriate official in the jurisdiction the following: (and, in the case of military offenders, the Secretary of Defense).
 (g)Actions taken when offender fails To complySection 122 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16922) is amended by inserting after jurisdiction’s registry the following: (and, in the case of military offenders, the registry of the Secretary of Defense).
 (h)Development and availability of registry softwareSection 123 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16923) is amended by inserting , and, in the case of military offenders, the Secretary of Defense, after jurisdictions each place it appears.
 (i)Registration of sex offenders entering the United StatesSection 128 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16928) is amended by inserting after the relevant jurisdictions the following: , and, in the case of military offenders, the Secretary of Defense,.
 5.Effective dateThis Act and the amendments made by this Act shall take effect 1 year after the date of enactment of this Act.
		
